Citation Nr: 1703097	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-43 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right wrist injury, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to November 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Philadelphia, Pennsylvania, RO.  In May 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  In July 2015 and February 2016, the case was remanded to satisfy notice requirements and for additional development.


FINDING OF FACT

A right wrist injury in service is not shown; a right wrist disability was not manifested in service; right wrist arthritis was no manifested in the first postservice year; and any current residuals of a right wrist fracture are not shown to be related to the Veteran's service or to have been caused or aggravated by his service-connected left knee disability.  


CONCLUSION OF LAW

Service connection for residuals of a right wrist injury, to include as secondary to a service-connected left knee disability, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a November 2008 letter.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the May 2015 hearing, the undersigned identified the issue on appeal, explained the evidence needed to substantiate the claim (including under a secondary service connection theory of entitlement), suggested evidence that could be submitted to substantiate the claim, and elicited testimony regarding the circumstances of the alleged injury.  Thereafter, the case was twice remanded for additional development of evidence.   A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs), postservice treatment records, and Social Security Administration (SSA) records have been secured.  He was afforded a VA examination in June 2010.  In July 2015 and February 2016, the Board remanded the claim for additional development, including specifically to obtain authorizations from the Veteran for VA to secure reports of pre-employment physicals in November 2007 (which could possibly corroborate his accounts), identified by the Veteran as supportive of his claim (he asserts he failed the examinations due to his wrist injury).  AOJ letters in October 2015 and March 2016 requested the authorizations.  The Veteran did not reply to the first letter.  In an April 2016 Report of General Information the Veteran's representative (in response to the second letter), stated the Veteran "did not want to complete the form and that he would like for his appeal claim to be processe[d] and that he has already tried to obtain the information which was unsuccessful."  The duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate to the full extent in the development of his claim.  See Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).  VA's duty to assist is met.      

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the claimed disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran alleges that his service-connected left knee disability caused his left knee to give way, which led to a fall on his right wrist.  As discussed in greater detail below, he has provided several versions of the event(s) which resulted in a fractured wrist in late-2007.  He has consistently reported, however, that he fractured his wrist prior to mid/late-November 2007 pre-employment physicals for a job position in Antarctica.

The Veteran's STRs are silent for complaints, treatment, or diagnoses pertaining to his right wrist.  On November 1973 service separation examination, the Veteran's upper extremities (strength and range of motion) were normal.  Postservice medical records are silent for right wrist complaints until late-2007.  

A November 16, 2007, clinical record notes that the Veteran failed a pre-employment exercise treadmill test at a cardiology office in Denver, Colorado.  November 26, 2007, correspondence from an internal medicine physician to his prospective employer indicates the Veteran "was unable to complete a cardiovascular stress test to specifications required for deployment to the antarctic continent."  Neither the November 16, 2007, pre-employment physical report nor the November 26, 2007, correspondence mentions the Veteran's wrist.  

A November 26, 2007, VA (Wilmington, Delaware, VA Medical Center) clinical record notes complaints of right wrist pain.  The Veteran reported that he was traveling in the Philadelphia airport when he tripped and fell on his outstretched right hand and injured his wrist.  X-rays showed a recent comminuted fracture of the distal radius with soft tissue swelling, as well as degenerative changes.  His wrist was splinted and he was ordered to return to his primary care physician in Florida upon his return home the following day.  

A November 28, 2007, VA clinical record notes that the Veteran reported for casting of a right wrist fracture that he reported occurred "2 weeks ago" (i.e., approximately November 14, 2007).  

A December 3, 2007, VA orthopedic consult record notes the Veteran's complaint of right wrist swelling.  He reported that he "FELL WHILE ON A BUSINESS TRIP DID NOT SEEK IMMEDIATE ATTENTION B/C WANTED JOB" [emphasis in original].  

A December 20, 2007, VA clinical record notes the Veteran's report of a failed stress test and his inability to take a job in Antarctica he was offered.  

A February 7, 2008, VA clinical record notes the Veteran's report that he fell in November and broke his right radius and ulna on the right.  A separate February 7, 2008, VA clinical record notes the Veteran's report that he could not go to the South Pole "DUE TO HAVING FAILED A STRESS TEST IN DENVER ON NOV 17, 2007" [emphasis in original].

A February 27, 2008, Florida Department of Health record notes the Veteran's report that he fell on his boat shortly before a trip to Denver for psychological and cardiac stress testing for employment.   He explained that he broke his wrist but refused treatment due to his intense desire to secure the position.  

A March 2008 medical examination report for the Florida Division of Disability Determination notes the Veteran's report that he was planning to go to the South Pole but he failed a stress test. 

An April 2008 VA clinical record notes reduced range of motion and grip strength of the right wrist.  The assessment was status post fracture right wrist, healing slowly.  

An October 22, 2008, VA orthopedic consult record notes the Veteran's report that he fractured his wrist several years prior when he "stumbled while working on his boat."  

In an October 2008 statement to VA, the Veteran wrote, "I was working on my sailboat on October 20th, 2007 and, due to my left knee condition, I fell heavily on my right wrist, breaking it."

A December 10, 2008, VA orthopedic clinic record notes the Veteran's report of a right wrist fracture in an accident while working on his boat; he also reported that he likely needs a fusion/osteotomy.  

In January 2009, the Veteran underwent right wrist resection of the distal end of the right ulna.

In a February 2009 statement, the Veteran wrote, "I was working on my boat when I fell when my left knee gave away and I fell on my right wrist, breaking it."  

In a May 2009 statement (Notice of Disagreement), the Veteran reported that he broke his right wrist on November 20, 2007, while "carrying a bilge pump on the dock to my boat and fell into my boat when my service-connected left knee gave way on me.  Something in the boat caught my wrist, bending it backward breaking both bones.  I pulled it back in position myself."  He reported that he called the Daytona VA Clinic to report the injury that same day.  [Review of the file did not reveal such a record.]  He reported that he had a job interview on November 21 in Denver which he could not miss; he wrote that a nurse recommended seeking treatment at an emergency room, but, due to his circumstances, advised him to wrap his wrist in ice and get medical attention as soon as possible.  He reported that when he arrived at his potential employer's office for a physical exam, he was given an ice pack and an ace bandage for the wrist.  He reported that after the interview, he visited his father in New Jersey and then sought treatment at the Wilmington, Delaware, VA emergency room.  "To be seen, I did tell them I fell at the airport which wasn't true.  But I was afraid they wouldn't see me if I told them the whole story."  

A June 2010 VA examination report notes complaints of right wrist pain and numbness.  The Veteran reported, "My left knee gave out and I fell and I broke my right wrist when I was getting into my boat."   Following examination and x-rays, the diagnosis was a right wrist fracture status post ulnar head osteotomy.  Examination of the left knee found pain, stiffness, and decreased speed of joint motion; there was no weakness, incoordination, instability, giving way, locking, or dislocation/subluxation.   A left knee MRI showed a small patellofemoral fluid collection with joint effusion and degenerative changes in the medial joint space, as well as anteromedial subcutaneous edema.  The diagnosis was posttraumatic arthritis of the left knee status post tibia fracture with cruciate ligament involvement.  The examiner opined that the Veteran's right wrist condition is less likely as not (less than 50/50 probability) caused by or a result of his left knee condition.  The examiner explained that the current examination, a November 5, 2009, VA examination report, and a December 4, 2009, orthopedic clinical record are silent for internal derangement or instability of the left knee.  2008 MRI of his left knee showed, "Patellar retinacula are intact.  Medial meniscus is intact.  Cruciate ligaments are intact.  Lateral meniscus is intact.  Patellar and quadriceps appear normal.  The bony structure appear to have normal marrow signal."  The examiner concluded that the evidence is insufficient to show that the Veteran's service-connected posttraumatic arthritis of the left knee caused his right wrist fracture status post ulnar head osteotomy.   

In his October 2010 VA Form 9 (substantive appeal), the Veteran wrote, 

"I originally broke my wrist on November 21, 2007 while working on my boat.  My Service Connected Knee gave way, causing me to fall and break my right wrist...I also, at the time, needed to desperately report to Denver, Colorado for a medical Stress test for a 1 year deployment at the South Pole with [potential employer].  I did hurt the right wrist at the airport.  The wrist was already broken, so I aggravated the condition.  Which I ended up failing the test because of the Right Wrist, therefore losing employment."  

At a January 3, 2011, neurological consult, the Veteran complained of right wrist tingling and numbness.  He reported that the symptoms have been present since November 2007 when he fell on his wrist attempting to install a pump on his boat.  

An April 2013 VA psychiatry record notes the Veteran's belief that he cannot work because he broke his wrist working on his boat.

At his May 2015 Board hearing, the Veteran testified that he fell and shattered his wrist preparing for deployment to the South Pole.  He testified that despite the wrist injury, he flew to Denver, where he failed the stress test administered by the employer and was sent to "...Healthcare and they looked at my wrist and uh, denied me deployment because of my physical inabilities."  The undersigned pointed out the Veteran's prior (inconsistent) report of aggravating his wrist injury in a fall at the Philadelphia airport; he testified, "I have never fallen in the Philadelphia Airport."  When asked if his only fall was on a boat, he responded, "Yes."

Analysis

The record does not show (and the Veteran does not allege) that he sustained a right wrist fracture in service; that a right wrist disability was manifested in service; or that right wrist arthritis was manifested in Veteran's first postservice year. Consequently, service connection for residuals of a right wrist fracture on the basis that the disability was incurred in service or on a presumptive basis for arthritis of the wrist as a chronic disease under 38 U.S.C.A. § 1112 ; 38 C.F.R. §§ 3.307, 3.309(a) is not warranted.  

The Veteran's theory of entitlement to the benefit sought is essentially one of secondary service connection; he asserts that in late-2007 his service-connected left knee gave away, causing a fall (apparently on his boat) which resulted in an acute fracture of his right wrist.  It is not in dispute that the Veteran currently has residuals of a right wrist injury; what he must still show to establish secondary service connection is that the injury was either caused or aggravated by an already service-connected disability (here, as claimed, his left knee disability).

The Veteran has provided various descriptions of the incident when he allegedly broke his wrist.  The accounts are conflicting, and therefore cannot all be accepted as credible.  For example, he has provided four different dates on which the injury occurred: October 20, 2007 (see October 2008 statement); November 14, 2007 (see November 28, 2007, VA clinical record); November 20, 2007 (see May 2009 statement); and November 21, 2007 (see October 2009 statement).  There are also conflicts in his reports of where the injury occurred (and what he was doing when it occurred).  The inconsistency cannot be resolved from the present record.  The Veteran has declined to provide authorization for VA to obtain records which might serve to corroborate which, if any, of his accounts is accurate.  As he has declined to provide the authorizations, it may be inferred that any existing records sought do not support his claim.  His accounts may not be accepted as credible and probative evidence in this matter.

Without a credible lay account by the Veteran of how his right wrist fracture was sustained, what the Board is left with for evidence upon which to decide whether the injury was secondary to his service connected left knee disability is medical opinion evidence regarding whether the disability picture presented by the Veteran's service-connected left knee supports his accounts (as that is a medical question).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The only such evidence in the record is the June 2010 VA examiner's opinion that the Veteran right wrist disability is less likely than not caused by or a result of his knee condition.  The examiner reviewed the claims file, and interviewed and examined the Veteran.  She cited to medical evidence in the record which does not show that the Veteran's left knee disability was manifested by instability such as would cause a spontaneous fall as the Veteran has reported.  There is no competent (medical opinion/treatise) evidence to the contrary, and the Board finds the June 2010 VA examiner's opinion to be persuasive.  

In summary, the Veteran has presented inconsistent lay accounts describing the circumstances of his right wrist injury resulting in a fracture.  Accordingly, and because his accounts are self-serving (he himself has admitted he provided VA officials inaccurate information to obtain VA emergency room treatment), his account are deemed not credible and therefore lack probative value.  Competent (medical) evidence is to the effect that the Veteran's right wrist fracture was not secondary to his service connected left knee (including because the knee was not shown to have been unstable when the injury occurred).  The preponderance of the evidence is against this claim.  Accordingly, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  


ORDER

Service connection for residuals of a right wrist injury, to include as secondary to a service-connected left knee disability, is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


